

116 S4293 IS: Maintaining Important Distance During Lengthy Epidemics Act of 2020
U.S. Senate
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4293IN THE SENATE OF THE UNITED STATESJuly 23, 2020Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo promote airline passenger safety during the COVID–19 public health emergency.1.Short titleThis Act may be cited as the Maintaining Important Distance During Lengthy Epidemics Act of 2020 or the MIDDLE Act of 2020.2.Promoting airline passenger safety during the COVID–19 public health emergency(a)In generalPursuant to the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and section 41705 of title 49, United States Code (commonly referred to as the Air Carrier Access Act), during the period beginning on the date that is 14 days after the date of the enactment of this Act and ending on the last day of the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)), an air carrier (as defined in section 40102 of title 49, United States Code) shall be prohibited from doing any of the following:(1)Permit adjacent seats to be filled on a passenger aircraft.(2)Pass along the cost of any seat switch undertaken by an air carrier in order to comply the prohibition under paragraph (1).(3)Permit a passenger or crewmember to board a passenger aircraft if the passenger or crewmember is not wearing a mask. (b)ExceptionsNot later than 14 days after the date of the enactment of this Act, taking into account any Federal health guidance from the Department of Health and Human Services (including guidance related to the COVID–19 public health emergency), the Administrator of the Federal Aviation Administration shall, in consultation with the Secretary of Health and Human Services (acting through the Director of the Centers for Disease Control and Prevention), issue guidance that provides for appropriate exceptions to the prohibitions under paragraphs (1) and (3) of subsection (a).(c)NondiscriminationIn carrying out the provisions of this section, an air carrier may not discriminate against any person on the basis of race, color, religion, genetic information, national origin, age, disability, or sex (including sexual orientation and gender identity). 